DETAILED ACTION
Claims 1-19 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 7-12 are directed to a system (i.e., a machine); Claims 1-6 & 13-19 are directed to a method (i.e., a process).  Accordingly, claims 1-19 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1. A method of stratifying a selected population of individuals to select for individuals having an identifiable triggering event, the method comprising the steps of: 
a) aggregating patient data for each individual in the selected population of individuals, wherein the patient data includes physiological criterion; 
b) analyzing the patient data to identify one or more triggering events associated with at least one selected physiological criterion in the patient data; 
c) determining the individuals from the selected population of individuals having identified triggering events; and 
d) generating a stratified list of individuals with identifiable triggering events and the associated physiological criterion.

The Examiner submits that the foregoing underlined limitations constitute “methods of organizing human activity” because aggregating patient data, analzying the patient data to determine triggering events based on the patient data, determining the individuals and creating a list of the individuals based on their triggering events are associated with managing personal behavior or relationships or interactions between people (such as assisting a physician with monitoring health information for a selected group of patients). Therefore, these limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP 210.04(a).
Accordingly, independent claim 1 and analogous independent claim 13 recite at least one abstract idea.
Furthermore, dependent claims 2-12, & 14-19 further narrow the abstract idea described in the independent claims. Claims 2-3, 12, 14-17 recites identifying triggering events with selected physiological criterion, claims 5 & 18-19 recites displaying a list, claim 6 recites a user, claim 7 recites receiving physiological criteria and features of patient population, claims 8-9 recites using an algorithm to determine and rank criteria to select individuals, claims 10-11 recites receiving additional data. These limitations only serve to further limit the abstract idea and hence, are directed towards fundamentally the same abstract idea as independent claim 1 and analogous independent claims 7 & 13, even when considered individually and as an ordered combination.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

1. A method of stratifying a selected population of individuals to select for individuals having an identifiable triggering event, the method comprising the steps of: 
a) aggregating patient data for each individual in the selected population of individuals, wherein the patient data includes physiological criterion; 
b) analyzing the patient data to identify one or more triggering events associated with at least one selected physiological criterion in the patient data; 
c) determining the individuals from the selected population of individuals having identified triggering events; and 
d) generating a stratified list of individuals with identifiable triggering events and the associated physiological criterion.

The Examiner submits that there are no identified additional limitations above that integrate the above-noted at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 13 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 13 are directed to at least one abstract idea.
Accordingly, the claim recites at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 5, 7, & 18-19: These claims recite displaying data on a mobile device or display, a memory storage device, and processor device which amounts to merely using computers as tools to perform the at least one abstract idea (see MPEP § 2106.05(f)).  They also merely represent insignificant extra-solution activity (e.g., receiving and transmitting data)(see MPEP § 2106.05(g)) and conventional activities as they merely consist of receiving and transmitting data over a network (see MPEP § 2106.05(d)(II)).
Claim 7: This claim recites training a model but this amounts to mere instructions to apply the above-noted at least one abstract idea (see MPEP 2106.05(f)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, there are no identified additional limitations above that integrate the above-noted at least one abstract idea into a practical application.
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Regarding the additional limitations of collecting various types of data (user interaction data, follow-up data) and outputting the workflow for display which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined them to not be unconventional as they merely consist of receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  
Therefore, claims 1-19 are ineligible under 35 USC §101.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 states that the iterative algorithm comprises a smoothing proximal gradient algorithm. However, the Examiner is unable to find any description in Applicant’s specification regarding how a smoothing proximal gradient algorithm ranks the selective physiological criterion to identify an individual within said selected group having a triggering event as within a defined baseline for said selected population of individuals. By not providing any example of an actual algorithm or steps used for the smoothing proximal gradient algorithm, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed. 
Claim 10 inherits the deficiencies of claim 9 through dependency and is likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 & 10-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amarasingham (US20130262357A1).
As per claim 1, Amarasingham discloses a method of stratifying a selected population of individuals to select for individuals having an identifiable triggering event, the method comprising the steps of: 
a) aggregating patient data for each individual in the selected population of individuals, wherein the patient data includes physiological criterion (para. 13: patient data collected for patient population); 
b) analyzing the patient data to identify one or more triggering events associated with at least one selected physiological criterion in the patient data (para. 40, 42: patient data analyzed using predictive model to identify triggering events with specific patient parameters); 
c) determining the individuals from the selected population of individuals having identified triggering events (para. 40, 42: individuals identified having triggering events); and 
d) generating a stratified list of individuals with identifiable triggering events and the associated physiological criterion (para. 40: individuals identified having triggering events).
As per claim 2, Amarasingham discloses the method of claim 1, wherein the step of analyzing patient data to identify triggering events includes determining whether patient data for the selected physiological criterion that is outside a baseline for the selected physiological criterion (para. 40: system calculates risk score using triggering events).
As per claim 3, Amarasingham discloses the wherein the selected population of individuals are individuals in a skilled nursing facility (para. 18: patient data collected for patient population; patients can include individuals located in any facility including a nursing facility).
As per claim 4, Amarasingham discloses the wherein the selected physiological criterion is hypertension, hypotension, tachycardia, bradycardia, hypoglycemia, hyperglycemia, O.sub.2 levels, pain (on a scale of 1 to 10), temperature, creatinine, or a combination thereof (para. 40: system analyses various patient parameters including glucose level and blood pressure).
As per claim 5, Amarasingham discloses the further comprising the step of displaying the stratified list of individuals to a user through a display device (para. 22: list displayed to user).
As per claim 6, Amarasingham discloses the method of claim 5 wherein the user is a health care provider, a physician, nurse practitioner, or physician's assistant (para. 22: user can be a healthcare provider).
As per claim 7, Amarasingham discloses an apparatus for performing the method of claim 1, the apparatus comprising: 
a memory storage device storing a program of instructions (para. 13: computing system); 
a processor device receiving said program of instructions to configure said processor device to train a model comprising steps of (para. 13: computing system):  
receiving data representing selected physiological criterion (para. 42: disease risk logic receives data and trains the model using new variables); and 
receiving data representing features of multiple persons within a defined group of individuals (para. 42: disease risk logic receives data and trains the model using new variables); and 
a program of instructions to configure said processor device to display a selected group of individual physiological criterion values at a user interface (para. 44: results of training process displayed to user).
As per claim 8, Amarasingham discloses the apparatus of claim 7, wherein the processor device is further configured to: 
perform an iterative algorithm on said selective physiological criterion and ranking the selective physiological criterion to identify an individual within said selected group having a triggering event as within a defined baseline for said selected population of individuals (para. 42-44: system uses disease artificial intelligence model to detect and incorporate trends or differences in the underlying patient data or population that may affect the predictive accuracy of a given algorithm).
As per claim 10, Amarasingham discloses the apparatus of claim 9, wherein the processor device is further configured to: receive one or more of expert opinion data, and domain knowledge on risk association data (para. 22: system can receive input from physician).
As per claim 11, Amarasingham discloses the apparatus of claim 10, wherein the expert opinion data is data on a health care provider (para. 22: system can receive input from physician regarding provider’s preferences).
As per claim 12, Amarasingham discloses the apparatus of claim 7, wherein the selected physiological criterion is hypertension, hypotension, tachycardia, bradycardia, hypoglycemia, hyperglycemia, O.sub.2 levels, pain (on a scale of 1 to 10), temperature, creatinine, or a combination thereof (para. 40: system analyses various patient parameters including glucose level and blood pressure).
As per claim 13 Amarasingham discloses a method for generating a prioritized patient visit list for medical personnel, the method comprising the steps of: 
receiving patient data for a selected group of patients (para. 13: patient data collected for patient population); 
aggregating, processing and analyzing the patient data based on a set of triggering criteria (para. 13, 40, 42: patient data analyzed using predictive model to identify triggering events with specific patient parameters); 
formatting the analyzed patient data for use by medical personnel (para. 22: list displayed to user); 
generating a prioritized list of patients based on need of medical attention, wherein the prioritization is based on the incidence of triggering criteria for each patient from the selected group of patients (para. 22: list generated of patients ranked by highest risk scores based on a specific triggering criteria i.e. highest risk of congestive heart failure); and 
displaying the prioritized list of patients to medical personnel (para. 22: list displayed to user).
As per claim 14 Amarasingham discloses the method of claim 13, wherein the set of triggering criteria is determined by changes in one or more physiological criterion for each patient in the selected group of patients (para. 40, 42: patient data analyzed using predictive model to identify triggering events with specific patient parameters).
As per claim 15, Amarasingham discloses the method of claim 14, wherein the one or more physiological criterion includes hypertension, hypotension, tachycardia, bradycardia, hypoglycemia, hyperglycemia, O.sub.2 levels, pain (on a scale of 1 to 10), temperature, creatinine, or a combination thereof (para. 40: system analyses various patient parameters including glucose level and blood pressure).
As per claim 16, Amarasingham discloses the method of claim 13, wherein the patient data for each patient in the selected group of patients spans more than one time period (para. 23: data can be in real-time or from historic data or batched data).
As per claim 17, Amarasingham discloses the method of claim 13, wherein the step of aggregating, processing and analyzing the patient data based on a set of triggering criteria includes: identifying specific physiological criterion; and determining whether the physiological criterion exceeds a pre-determined threshold (para. 40, 42: patient data analyzed using predictive model to identify triggering events with specific patient parameters).
As per claim 18, Amarasingham discloses the method of claim 13, wherein the step of displaying the prioritized list of patients to medical personnel includes displaying the prioritized list on a mobile device (para. 22: list displayed on mobile device).
As per claim 19, Amarasingham discloses the method of claim 13 further comprising displaying the patient data for at least one patient of the selected group of patients to the medical personnel (para. 22: list displayed to provider).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham in view of Hu (US 20170242972)
As per claim 9, Amarasingham discloses the apparatus of claim 8, but does not expressly teach wherein said iterative algorithm comprises a smoothing proximal gradient algorithm.
Hu, however, teaches to risk screening for a patient to where risk scores are generated using a smoothing proximal gradient algorithm (para. 51, 81).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Hu with Amarasingham based on the motivation of identifying risk factors and providing future assessments of developing a condition (Hu – para. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Henderson (US9582838) teaches a mini-screen dashboard is described with reference to healthcare workflow processes where multiple healthcare providers work together to manage their patients. Breitenstein (US20110077958) teaches the automation of the capture, extraction, and reporting of data required for certain quality measures, provides real-time clinical surveillance, clinical dashboards, tracking lists, and alerts for specific, high-priority conditions, and offers dynamic, ad-hoc quality reporting capabilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3626